Citation Nr: 0521190	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  04-11 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased disability rating for service-
connected Crohn's disease, currently evaluated as 30 percent 
disabling.


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri which granted service connection 
for Crohn's disease and assigned a 10 percent disability 
rating.

The veteran subsequently moved from Missouri to Nebraska; the 
Lincoln RO now has jurisdiction over the veteran's claim.

Procedural history

The veteran served on active duty from August 1978 to 
December 2001.

As noted above, the veteran was granted service connection 
for Crohn's disease in an August 2002 rating decision.  The 
veteran initiated an appeal as to the disability rating 
assigned.    
  
In a January 2005 decision, the Lincoln DRO increased the 
rating assigned veteran's service-connected Crohn's disease 
to 30 percent disabling.  However, as 30 percent is not the 
maximum rating available for the veteran's service-connected 
Crohn's disease, this issue is still in appellate status.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is 
not granted the maximum benefit allowable under the VA 
Schedule for Rating Disabilities, the pending appeal as to 
that issue is not abrogated].

The veteran has elected to proceed without representation in 
this appeal.

Issues not on appeal

The August 2002 St. Louis RO rating decision also denied 
service connection for bilateral hearing loss and arthritis 
of the knees.

In June 2004, the veteran indicated that he wished to 
withdraw the issue of entitlement to service connection for 
bilateral hearing loss.  Accordingly, that issue is no longer 
before the Board on appeal.  See 38 C.F.R. § 20.204 (2004). 

In January 2004, the Lincoln RO granted service connection 
for arthritis of the left knee.  The Lincoln DRO granted 
service connection for arthritis of the right knee at zero 
percent disabling in a January 2005 decision.  The appeal as 
to those issues has therefore become moot.  The veteran has 
not, to the Board's knowledge, expressed dissatisfaction with 
those decisions.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second NOD must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection]. 

In a December 2004 rating decision, the Lincoln RO denied 
entitlement to service connection for sleep impairment, 
claimed as secondary to Crohn's disease.  To the Board's 
knowledge, the veteran has not disagreed with that decision 
and it is therefore not in appellate status.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement (NOD) 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDINGS OF FACT

1.  The veteran's Crohn's disease is manifested by diarrhea 
and bloody stool four to five times per day, along with 
abdominal cramping and nausea.

2.  The evidence does not show that the veteran's Crohn's 
disease is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
Crohn's disease are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7323 (2004).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his Crohn's disease should be rated 
higher than its currently assigned 30 percent rating.

In the interest of clarity, the Board will review the 
applicable law and regulations then proceed to analyze the 
issue and render a decision.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the January 2004 statement of the case (SOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  A 
supplemental statement of the case (SSOC) in January 2005 
increased the veteran's service-connected Crohn's disease to 
30 percent disabling and detailed the particular deficiencies 
in the evidence with respect to the veteran's claim for the 
next higher rating.  

More significantly, a letter was sent to the veteran in May 
2002 which was specifically intended to address the 
requirements of the VCAA.  The letter emphasized the 
requirements needed to satisfy a claim for service 
connection, which is not pertinent to the veteran's current 
increased rating claim.  However, VA's General Counsel has 
held the notice provisions of VCAA do not apply if, in 
response to a decision on a claim for which VA has already 
provided the VCAA notice, the claimant files a NOD that 
raises a new issue.  See VAOPGCPREC 8-2003 (December 22, 
2003).  Thus, in accordance with VAOPGCPREC 8-2003, the 
notice provisions of VCAA are not applicable as to this 
increased rating claim.  That is, because the veteran was 
provided with adequate VCAA notice in May 2002 in regards to 
his initial service connection claim, VA is not required to 
provide additional notice with respect to the subsequent 
"downstream" claim for an increased rating.  The Board 
therefore concludes, based on the VA OGC opinion, that 
furnishing the veteran with additional VCAA notice is not 
required.  
See 38 U.S.C.A. 7104(c) [the Board is bound in its decisions 
by precedent opinions of the chief legal officer of VA].

Thus, the May 2002 letter, along with the January 2004 SOC 
and January 2005 SSOC, not only notified the veteran of the 
evidence already of record, but also notified him 
specifically of the additional evidence that was needed in 
his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  The May 2002 
letter informed the veteran that the RO would help him get 
"such things as medical records, employment records, or 
records from other Federal agencies.  You must give us enough 
information about these records so that we can request them 
from the person or agency who has them."  The May 2002 
letter also indicated that VA would assist the veteran by 
providing a medical examination or getting a medical opinion 
if necessary to make a decision on his claim.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The May 2002 letter stated: "If you have any additional 
private medical records that would support your claim, you 
can complete, sign and return the enclosed VA Form 21-4142, 
Authorization for Release of Information, and we will assist 
you in getting those records.  Use a separate form for each 
doctor or hospital where you were treated."  Additionally, 
the May 2002 letter emphasized: "It's still your 
responsibility to make sure these records are received by 
us."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The May 2002 letter requested:  "Send 
us the information describing additional evidence or the 
evidence itself."  The Board believes that this request 
complies with the requirements of 38 C.F.R. § 3.159(b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

The Board finds that the May 2002 letter properly notified 
the veteran of the information, and medical or lay evidence, 
not previously provided to VA that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Even though the May 2002 letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  The one year period has since elapsed.

Review of the record reveals that the veteran was provided 
complete notice of the VCAA prior to adjudication of his 
claim, which was by rating decision in August 2002.  
Therefore, there is no prejudice to the veteran in proceeding 
to consider his claim on the merits.    

Because there is no indication that there exists any evidence 
which could be obtained which would have an impact on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].  Moreover, 
the Board notes that the veteran is currently employed as a 
veterans service representative for Disabled American 
Veterans and in such capacity he is certainly familiar with 
the provisions of the VCAA, as well as what is generally 
required to support his claim.

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The RO has obtained the veteran's VA and 
private treatment records.  The veteran was provided VA 
medical examinations in June 2002, December 2003 and December 
2004, the results of which will be referred to below.  The 
reports of the medical examinations reflect that the 
examiners recorded the veteran's past medical history, noted 
his current complaints, conducted physical examinations and 
rendered appropriate diagnoses and opinions.  

The veteran asserted in a September 2004 statement that the 
December 2003 VA examination was inadequate because the 
examiner did not acknowledge rectal bleeding and stated that 
the veteran did not have Crohn's disease.  

It is now well established that laypersons without medical 
training, such as the veteran, are not competent to comment 
on medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  In short, the veteran is not qualified or 
competent to evaluate the sufficiency of his own physical 
examination.  

The report of the December 2003 VA examination shows that the 
examiner documented the veteran's history and complaints and 
completed a physical examination.  There is nothing in the 
examination report which appears to be 
Inconsistent with the regulation.  See 38 C.F.R. § 4.1 
(2004).  In any event, another VA examination was afforded 
the veteran in December 2004, and he has not made any 
complaints regarding that examination.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  He has not indicated any 
additional evidence that is pertinent to his claim.  With 
respect to representation, the May 2002 letter noted: "We 
have no record of you appointing a service organization or 
representative to assist you with your claim.  You can 
contact us for a listing of the veterans service 
organizations and/or representatives VA recognizes."  As 
noted above, the veteran is a DAV representative and appears 
to be fully conversant with the appeal process. 

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged ratings."  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Specific rating criteria

The veteran is currently assigned a 30 percent evaluation for 
Crohn's disease under 38 C.F.R. § 4.114, Diagnostic Code 7323 
[colitis, ulcerative].  See 38 C.F.R. § 4.20 (2004) [when an 
unlisted condition is encountered it will be permissible to 
rate it under a closely related disease or injury, in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous].

While this appeal was pending, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
including the rating criteria for evaluating digestive 
disabilities.  See 67 Fed. Reg. 29488 (May 31, 2001) 
[effective July 2, 2001].  The Board notes, however, that 
Diagnostic Code 7323 is the same under both the old and new 
regulations.  

Under Diagnostic Code 7323 [colitis, ulcerative], a 100 
percent disability rating is warranted for pronounced 
ulcerative colitis resulting in marked malnutrition, anemia, 
and general debility, or with serious complication as liver 
abscess.  A 
60 percent disability rating is warranted for severe 
ulcerative colitis with numerous attacks a year and 
malnutrition, the health only fair during remissions.  A 30 
percent disability rating is warranted for moderately severe 
ulcerative colitis with frequent exacerbations, and a 10 
percent disability rating is warranted for moderate 
ulcerative colitis with infrequent exacerbations.  See 38 
C.F.R. § 4.114, Diagnostic Code 7323 (2004).

Analysis

The veteran seeks an increased disability rating for Crohn's 
disease.  This disability is currently evaluated as 30 
percent disabling under Diagnostic Code 7323.    

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

After having carefully considered the matter, the Board has 
concluded that Diagnostic Code 7323 [ulcerative colitis], 
which allows for a maximum 100 percent rating, is the most 
appropriate diagnostic code by which to evaluate the 
veteran's Crohn's disease.  The veteran could conceivably be 
rated under Diagnostic Code 7319 [irritable colon syndrome]; 
however, the maximum rating under that particular code is 30 
percent, so its use does not avail the veteran.  

Thus, after consideration of all potentially applicable 
rating criteria, the Board finds that the veteran is most 
appropriately rated under Diagnostic Code 7323.  The veteran 
has not suggested a more appropriate diagnostic code.
Schedular rating

As discussed in the law and regulations section above, to 
warrant a 60 percent disability rating under Diagnostic Code 
7323, the evidence must show severe ulcerative colitis with 
numerous attacks a year and malnutrition, health only fair 
during remissions.  

The Board observes that the word "severe" is not defined in 
the VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  See 38 
C.F.R. § 4.6 (2004).  It should also be noted that use of 
terminology such as "severe" by VA examiners and other 
medical professionals, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating. 38 C.F.R. §§ 4.2, 4.6 (2003).

The evidence of record shows that at the time of the June 
2002, December 2003 and December 2004 VA examinations, the 
veteran's Crohn's disease was active.  
Cf. Ardison v. Brown, 6 Vet. App. 405, 408 (1994) [with 
respect to diseases involving periods of exacerbation and 
remission, examination should be accomplished during a period 
of flare-up].

At the June 2002 VA examination, the veteran reported 
intermittent bloody stool and daily occurrence of loose 
stool.  At the December 2003 VA examination, the veteran 
reported the same symptomatology.  At the December 2004 VA 
examination, the veteran reported daily nausea with abdominal 
cramps that were relieved with bowel movements.  He reported 
that Crohn's disease had not incapacitated him within the 
previous year.  The veteran indicated no hospitalizations for 
Crohn's disease, either in the recent or remote past.  

There is no evidence of record of malnutrition, and no 
physician has diagnosed the veteran as being malnourished.  
The Board takes judicial notice that an average weight for a 
height of 67 inches (the recorded height of the veteran at 
the time of a December 1997 examination) is somewhere between 
125 and 159 pounds.  See The Merck Manual of Diagnosis and 
Therapy, Section 1, Chapter 1, Table 1-5 (17th Ed. 1999).  
The veteran indicated that he has "no weight loss" during a 
March 2002 VA gastroenterology consult.  During the June 2002 
VA examination, the veteran indicated that he weighed 161 
pounds, and the examiner noted that he was "well-
nourished."  During the December 2003 VA examination, the 
veteran's weight was reported at 177 pounds by history, and 
the examiner noted that he was an "average built muscular 
male" with a stable appetite and weight that was increasing 
daily.  
A February 2004 VAMC outpatient note indicated a weight of 
175, and the practitioner indicated that the veteran was 
"well-nourished."  The recorded weight in the December 2004 
VA examination is not completely legible, but was in the 160- 
170 pound range; the examiner found the veteran's weight to 
be "stable."  
In short, all of the above-mentioned weights of record are 
above the average weight for the veteran's height, the 
veteran has been described as "well nourished", and there 
is absolutely no evidence of malnutrition.

Furthermore, there is no indication from the evidence of 
record that the veteran's health is only fair during 
remissions.  The only current symptoms of the veteran's 
Crohn's disease are bloody and loose stool with abdominal 
cramping.  There is no indication of chronic complaints such 
as fatigue, and the veteran indicated in December 2004 that 
his Crohn's disease had not incapacitated him during the 
previous year.  Indeed, a review of the medical records does 
not disclose any instance of health problems during periods 
of remission, aside from the daily complaints of loose stool 
and abdominal cramping.

Finally, the veteran's Crohn's disease has never been 
objectively assessed as being severe.  In particular, a 
colonoscopy performed at the VA Medical Center in St. Louis 
in March 2002 showed "moderate" inflammatory bowel disease, 
and a second June 2002 colonoscopy evidenced "mild" chronic 
inflammation.  A colonoscopy by Dr. O.C.O. in March 2004 
evidenced "moderate to marked" inflammation.  Not once has 
any of health care provider mentioned the word "severe" or 
indicate that the veteran's Crohn's disease was in a severe 
state.  Rather, the assessments have been in the mild to 
moderate range.      

In short, based on the medical evidence of record the veteran 
does not meet the criteria for a 60 percent disability 
rating.  

Nor does the veteran qualify for a 100 percent disability 
rating under Diagnostic Code 7323.  As noted above, a 100 
percent disability rating is warranted for pronounced 
ulcerative colitis resulting in marked malnutrition, anemia, 
and general debility, or with serious complication as liver 
abscess.  None of these has been identified in the medical 
evidence of record.  The veteran, who according to the 
evidence works full time for DAV, does not appear to contend 
that his service-connected Crohn's disease is of such extreme 
severity.  

Under these circumstances, no basis exists for the assignment 
of an increased rating for Crohn's disease. 

Fenderson consideration

Because this appeal includes the issue of a higher evaluation 
for an initially assigned disability rating, Fenderson 
applies.  The Board has therefore given thought as to whether 
staged ratings could be assigned.  However, the veteran's 
Crohn's disease appears to have remained essentially 
unchanged since the date of service connection, January 1, 
2002.  The Board therefore concludes that an evaluation 
higher than 30 percent is not warranted at any time after 
January 1, 2002.

Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2004); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).

There is of record a reference to anal fistula: a localized 
area of ulcerated mucosa was found in the anus during the 
March 2004 colonoscopy.  The December 2004 VA examiner 
referred to this history; however, nothing pertinent was 
found on physical examination. 

Although the Bord has given consideration to a separate 
rating, in the absence of a currently identified  anal 
fistula such is not warranted.  Cf. Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) [service connection presupposes 
the existence of a current disability].  Moreover, under 
Diagnostic Code 7335, fistula in ano is rated based on 
impairment of sphincter control, which is not present here, 
aside from the loose stools which are already rated as part 
of the Crohn's disease.  See 38 C.F.R. § 4.14 [the evaluation 
of the same disability under various diagnoses is to be 
avoided]. 
Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2004); see also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the January 2004 SOC the RO included recitation of the 
regulation for an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2004) in connection with the issue on appeal.  
See VAOPGCPREC 6-96 (August 16, 1996); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's Crohn's disease.  The veteran's VA physicians, 
the June 2002, December 2003 and December 2004 VA examiners, 
and the veteran's private physicians did not indicate that 
the veteran's Crohn's disease is in any way out of the 
ordinary clinically.  

With respect to interference with employment, as noted above 
the veteran is currently employed as a veteran's service 
representative for DAV.  In December 2004, he stated that he 
has missed 25 days of work in the past 12 months due to his 
Crohn's disease.   However, this level of absence is 
contemplated in the currently assigned 30 percent disability 
rating.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) 
and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].

Accordingly, a referral for extraschedular evaluation is not 
warranted in this case.
Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's increased rating claim.  Therefore, the benefit 
of the doubt rule is not for application because the evidence 
is not in relative equipoise.  The benefit sought on appeal 
is accordingly denied.


ORDER

Entitlement to an increased disability rating for Crohn's 
disease is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


